Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims

The office action is being examined in response to the application filed by the applicant on September 26, 2019.
Claims 1, 10-11, 14, 16 and 20 have been amended and are hereby entered.
Claims 1-20 are pending and have been examined. 
This action is made FINAL.
The examiner would like to note that this application is now being handled by examiner Ivonnemary Rivera Gonzalez.
Response to Arguments
Applicant's arguments filed January 25, 2022 have been fully considered, but they are not persuasive. 
The specification amendments have been entered. Therefore, the specification objection has been withdrawn due to the applicant's amendments.  
The amendments to claim 112 rejections have been entered. Therefore, the 112 rejection has been withdrawn due to the applicant's amendments.  
With regard to the applicant's arguments of the patent eligibility under 35 U.S.C. § 101, on page 11-14, in which independent claims set 1 and 11 and its pending claims integrate the abstract idea of a certain method of organizing human activity, the applicant’s arguments are not persuasive and the examiner respectfully disagrees. The invention’s pending claims does “describe [any] specific algorithm, not known, and make use of”, as argued, to improve the technology area or field in human resources using correlation modeling. Thus, the invention’s pending claims still recites an abstract idea in where a computer was merely used as a tool (or applying it to a generic computer) to perform an existing process and does not serve to improve technology, neither the concept of selecting a training program for a worker based on similar workers performance is a technology nor a technical field.  Finally, this inventive concept is merely claiming the idea of a solution or outcome, thus it is found in the judicial exception itself (the abstract idea) and not in an improvement to any of the technology of the claim, as seen in e.g., Rapid Litigation Management v. CellzDirect, Inc., 827 F.3d 1042, 119 USPQ2d 1370 (Fed. Cir. 2016). See MPEP § 2106.05(f) for more information about mere instructions to apply an exception.

As for the definition of “technology” cited in page 12 from the applicant’s arguments, this does not conform to the PEG guidelines and requirements. According to PEG guidelines, “technology” is not only evaluated on its definition or the application of knowledge in a particular field, but this technology, whatever its definition might be, must conform to the requirement of being an improvement. Which means, for example that “it is important to keep in mind that an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology. For example, in Trading Technologies Int’l v. IBG, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019), the court determined that the claimed user interface simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology.”, as stated in MPEP 2106.05(a). 

Also, in page 13, the applicant argues that the claims recite how to achieve the goals of the invention and how this makes them eligible. However, narrowness does not equate to eligibility, because the entire claims are needed to be determined if they fall under an abstract idea first. And even if specificity and narrowness is present in them, is still ineligible if they are considered an abstract idea or are thereof.  For example, in buySAFE, Inc. v. Google, Inc. (Fed. Cir. 2014), the court stated that "abstract ideas, no matter how groundbreaking, innovative, or even brilliant, are outside what the statute means by "new and useful process, machine, manufacture, or composition of matter", and reference is made to Myriad by the court for this position.  Also stated in buySAFE is "In defining the excluded categories, the Court has ruled that the exclusion applies if a claim involves a natural law or phenomenon or abstract idea, even if the particular natural law or phenomenon or abstract idea at issue is narrow. Mayo, 132 S. Ct. at 1303. The Court in Mayo rejected the contention that the very narrow scope of the natural law at issue was a reason to find patent eligibility, explaining the point with reference to both natural laws and one kind of abstract idea, namely, mathematical concepts.
Moreover, for SAP AMERICA, INC., Plaintiff-Appellee v. INVESTPIC, LLC stated “We affirm. We may assume that the techniques claimed are “[g]roundbreaking, innovative, or even brilliant,” but that is not enough for eligibility. Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 591 (2013); accord buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1352 (Fed. Cir. 2014). Nor is it enough for subject-matter eligibility that claimed techniques be novel and nonobvious in light of prior art, passing muster under 35 U.S.C. §§ 102 and 103. See Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 89–90 (2012); Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016) (“[A] claim for a new abstract idea is still an abstract idea. The search for a § 101 inventive concept is thus distinct from demonstrating novel- SAP AMERICA, INC. v. INVESTPIC, LLC 3 ty.”); Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1315 (Fed. Cir. 2016) (same for obviousness) (Symantec). The claims here are ineligible because their innovation is an innovation in ineligible subject matter. Their subject is nothing but a series of mathematical calculations based on selected information and the presentation of the results of those calculations (in the plot of a probability distribution function). No matter how much of an advance in the finance field the claims recite, the advance lies entirely in the realm of abstract ideas, with no plausibly alleged innovation in the non-abstract application realm. An advance of that nature is ineligible for patenting.

Therefore, upon revision and reconsideration of the amended pending claims for patent eligibility under 35 USC § 101 and following 2019 PEG guidelines, these are still considered ineligible. The pending claims are directed towards a certain method of organizing human activity in the form of managing personal behavior or interactions (see Claim Rejections - 35 USC § 101 section).  Thus, the examiner respectfully disagrees, and maintains 35 USC § 101 rejection for these pending claims.
With regard to the applicant's arguments of rejections under 35 USC § 102 and 103  for the independent claims set 1 and 11 and their dependent claims 2 - 10 and 12 - 20 on pages 14 – 15: These amended limitation steps in the pending claims are considered moot, due to the new grounds of rejection.

Claim Rejections - 35 USC § 101
       35 U.S.C. 101 reads as follows:


           Claims 1 - 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Firstly, it should be stated that claim 19 is being used as the most representative of the independent claims set 1 and 11. Step 1: the claimed invention falls under statutory categories of a process and a machine. However, Step 2A Prong 1: because the claims recites a method and a system for evaluating performance improvement of a plurality of workers who have taken training programs of the plurality of training programs; associating a performance improvement grade to each of the workers for each of the training programs the worker has taken;…; selecting, from a worker database, workers that are similar to the selected worker; selecting the training program for the selected worker based on the performance improvement grades associated with the similar workers for the plurality of training programs, the performance improvement grades stored in a performance improvement database; and generating an alert in case of a decrease in a key performance indicator in a group of workers.
     
       These limitations, describes a method and a system for identifying and selecting a training program for a worker based on the performance improvement evaluation grades of this individual worker. Thus, these limitations are directed to the abstract idea of a method of organizing human activity in the form of managing personal behavior or interactions between people by determining and ranking a worker’s performance improvement, and matching the best training program fit for him or her to drive and manage a business effectively. As disclosed in the specification, this invention allows the increase the efficiency of training programs provided to workers and by this may save costs, improve employee professionalism and engagement, and eventually increase a certain method of organizing human activities by using key performance indicators, performance improvement scores and associating them to training costs to manage a business cost-effectively. 

 Step 2A Prong 2: The judicial exception is not integrated into a practical application, because the claims as a whole, while looking for its additional elements A memory, a processor; recommender engine and a worker database individually and in combination, merely is used as a tool to perform the abstract idea (refer to MPEP 2106.05f) and that is not functionally related to the claimed process other than a recitation to intended use or filed of use (MPEP 2106.05(h)). This is indicative of the fact that the claim has not integrated the abstract idea into a practical application and therefore, the claim is found to be directed to the abstract idea identified by the examiner.

Step 2B: For claims 1 and 11, these claims additional elements: A memory, a processor; recommender engine and a worker database are not sufficient to amount significantly more than the judicial exception. As indicated in Step 2A Prong 2, the additional element(s) in the claims are merely, using a generic computer device and/or computing technologies to perform an abstract idea that does not constitute a practical application and only amounts to a mere instruction to practice the invention. Thus, this not render the claims as being eligible (refer to MPEP 2106.05(f) and 2106.05(h) are being determined as being well-understood, routine, conventional activity in the field. The rationale set forth for the 2nd prong of the eligibility test above is also applicable and re-evaluated in step 2B, thus being sufficient for its rejection basis as not patent eligible and by being consistent with the recently issued 2019 PEG.

      Dependent claims 2 - 10 and 12 - 20  these cover or fall under the same abstract idea of a method of organizing human activity. They describe additional limitations steps of 
Claims 2 and 12: providing at least one training program to a worker of the plurality of workers; and for each of the at least one training programs, measuring performance of the worker before and after taking a provided training program, and calculating a performance improvement grade for the worker based on the performance measured before and after taking the provided training program; 
Claims 3 and 13: Further describes the abstract idea of selecting a training program method. 
Claims 4 and 14: calculating a total performance improvement grade for each of the at least one training programs… selecting the training program with the maximal total performance improvement grade. 
Claims 5 and 15: calculating a total performance improvement grade for each of the at least one training programs… associating a cost value with each training program; normalizing the total performance improvement grade associated with each training program…;selecting the training program with the maximal normalized performance improvement grade associated with the similar workers; 
Claims 6 and 16:  storing in the worker database a record for each worker, the record comprising a plurality of attributes of the worker; 
Claims 7 and 17 (directed to claims 6 and 16):  finding the similar workers in the worker database is performed based on the attributes of the workers; 
Claims 8 and 18: calculating a similarity score between the worker and other workers in the database; selecting workers with the highest similarity score; 
Claims 9 and 19 (directed to claims 8 and 18):  calculating the total performance improvement grade for a training program of the at least one training programs as a weighted average of the performance improvement grades…; 
Claims 10 and 20: …and providing the selected training program to the worker. 
Therefore, the additional elements previously mentioned above, are nothing more than descriptive language about the elements that define the abstract idea, and these claims remain rejected under 101 as well. 

Claim Rejections - 35 USC § 102
         In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



      Claims 1-4, 6-8 and 10-14, 16-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shook (U.S. Patent No. 9720707 B1).
Regarding claims 1 and 11: 
A method for selecting a training program from a plurality of training programs for a selected worker, the method comprising: (claim 1)
Shook teaches: 
evaluating performance improvement of a plurality of workers who have taken training programs of the plurality of training programs, and associating a performance improvement grade to each of the workers for each of the training programs the worker has taken, each worker operating an agent device comprising a computer processor and communicating with a supervisor operating a supervisor device comprising a computer processor; using a recommender engine comprising a processor (“For example, based on receiving employee information relating to one or more other organizations associated with a threshold similarity to the organization (e.g., based on calculating a similarity score), cloud platform 220 may analyze the employee information to generate attributes corresponding to a threshold level of performance achievement at the one or more other organizations. In this case, cloud platform 220 may generate the analytical data model to generate one or more attributes that may be obtained by a particular person based on a set of current attributes relating to the particular person based on employee information identifying a change in attributes over time (e.g., information indicating attributes acquired by other employees based on training programs or tasks assigned to the other employees).” Col 15, lines 16-30; Fig 5B (520 and 535)) Examiner note: Under the Broadest Reasonable Interpretation (BRI) a performance improvement grade is being interpreted as the function of “threshold level of performance achievement”. Also, refer to Col 20, lines 16-50 to learn more about “cloud platform 220” interaction with other devices (supervisors and employees) and recommendations and to Col 15, lines 62-67 and Col. 16, lines 1-7 regarding the association of similar workers 
using a recommender engine comprising a processor, selecting, from a worker database, workers that are similar to the selected worker; and (“Additionally, or alternatively, cloud platform 220 may receive employee information regarding a set of employees of another organization (e.g., from a database of information regarding other organizations for which evaluations of employee performance have been performed or for which other data is available). For example, cloud platform 220 may identify one or more other organizations with a threshold similarity to the organization (e.g., based on a type of the organization, a size of the organization, an industry of the organization, a profitability of the organization, or an organizational structure of the organization), and may obtain information regarding employees of the one or more other organizations from one or more data structures. In this case, cloud platform 220 may filter employee information regarding a set of organizations to obtain a subset of employee information relating to a subset of the set of organizations (e.g., the one or more organizations with a threshold similarity to the organization determined based on a similarity score), and may process the subset of the employee information to generate an analytical data model relating to individual achievement, team achievement, or the like.” Col 12, lines 54-67 and Col 13, lines 1-8; Fig 5B (520 and 535)) Examiner note: Under BRI, the recommender engine is being interpreted as the functions that the “cloud platform 220” can do regarding recommendations.
selecting the training program for the selected worker based on the performance improvement grades associated with the similar workers for the plurality of training programs, the performance improvement grades stored in a performance improvement database; and (“For example, cloud platform 220 may determine that a team lacks an employee with a threshold level of strength in negotiation, and may recommend a training program for an employee of the team so that the employee may gain the threshold level of strength in negotiation. In this case, cloud platform 220 may select the employee based on determining that one or more other strengths of the employee cause the employee to be predicted to be mostly likely to improve negotiation skills based on viewing the training program.” Col 26, lines 45-53; Fig 5B (510-2) 
generating an alert in case of a decrease in a key performance indicator in a group of workers. (“In some implementations, cloud platform 220 may determine a set of social intervention recommendations periodically. For example, cloud platform 220 may determine to provide a tip for utilizing an individual achievement user interface or a team achievement user interface (e.g., an alert identifying a feature) each day, each week, each month, or the like. In some implementations, cloud platform 220 may determine a set of social intervention recommendations relating to media content. For example, based on monitoring utilization of the individual achievement user interface, cloud platform 220 may determine that a particular user is failing to utilize a particular module of the individual achievement user interface (e.g., viewing strengths, completing a survey, or communicating with colleagues), and may determine to provide an instructional video for display to instruct the user in utilizing the particular module.” Col 33, lines 13-28; Fig 9 (910, 920 and 930)) Examiner note: Under BRI, the key performance indicator is being treated as its definition which “are the critical (key) indicators of progress toward an intended result” (per KPI.org), and is being interpreted as the function of recommending a particular “individual or team priority or task” for their progress to obtain an achievement (Also refer to Col 35, lines 61-67 and Col 36, lines 1-3 and Col 36, lines 24-38)

Regarding claims 2 and 12:
Shook, as shown in the rejection above, discloses the limitations of claims 1 and 11.
Shook further teaches:
for the plurality of workers: providing at least one training program to a worker of the plurality of workers; (“In this case, cloud platform 220 may select the employee based on determining that one or more other strengths of the employee cause the employee to be predicted to be mostly likely to improve negotiation skills based on viewing the training program. Based on increasing an accuracy of selection of employees for training sessions relative to another technique for selecting a training session for an employee, cloud platform 220 reduces a likelihood of requiring multiple employees to view the training session based on repeated failures, thereby reducing computing resources relative to multiple employees being provided the training session and failing to acquire a threshold level of strength in an associated skill.” Col 26, lines 49-61; Fig 5B (520 and 535))  
and for each of the at least one training programs, measuring performance of the worker before and after taking a provided training program, and calculating a performance improvement grade for the worker based on the performance measured before and after taking the provided training program. (“For example, based on receiving employee information relating to one or more other organizations associated with a threshold similarity to the organization (e.g., based on calculating a similarity score), cloud platform 220 may analyze the employee information to generate attributes corresponding to a threshold level of performance achievement at the one or more other organizations. In this case, cloud platform 220 may generate the analytical data model to generate one or more attributes that may be obtained by a particular person based on a set of current attributes relating to the particular person based on employee information identifying a change in attributes over time (e.g., information indicating attributes acquired by other employees based on training programs or tasks assigned to the other employees” Col 15, lines 14-30; Fig 5B (520 and 535))  Examiner note: Under BRI, the function of measuring performance of the worker before is being interpreted as the function of “receiving employee information” and the history of taking  training program, and calculating a performance improvement grade as the “relating to one or more other organizations associated with a threshold similarity to the organization (e.g., based on calculating a similarity score)”. Also, refer to Col 15, lines 42-61.

Regarding claims 3 and 13:
Shook, as shown in the rejection above, discloses the limitations of claims 1 and 11.
Shook further teaches:
wherein for a worker, the performance improvement grade associated with a training program is an improvement of a performance of the worker after taking the training program, relative to a performance of the worker before taking the training program. (“For example, cloud platform 220 may determine a predicted effect of viewing a training course based on an analytical data model generated using a portion of information, and may identify, in another portion of information, an employee who viewed the training course. In this case, cloud platform 220 may validate that the predicted effect corresponds to an observed effect on the employee. In some implementations, cloud platform 220 may generate and/or use the analytical data model of team achievement in a similar manner to the analytical data model of individual achievement, described herein with regard to FIG. 4.” Col 25, lines 18-44; Fig. 4 (420); Fig 9 (910, 920 and 930) Examiner note: Under BRI, the “cloud platform” validation is using the analytical data model of individual achievement to ensure that the employee Col 16, lines 52-67 and Col 17, 1-8.

Regarding claims 4 and 14:
Shook, as shown in the rejection above, discloses the limitations of claims 1 and 11.
Shook further teaches:
calculating a total performance improvement grade for each of the at least one training programs, based on the performance improvement grades associated with the similar workers in each of the at least one training programs; (“For example, cloud platform 220 may determine, based on the analytical data model, that a first group of employees with a first group of skills satisfy a threshold likelihood of achieving a second group of skills, which correspond to satisfying a threshold level of performance achievement (e.g., employees with the second group of skills are associated with a threshold likelihood of satisfying the threshold level of performance achievement), based on attending a training program. In this case, cloud platform 220 may provide a recommendation that a particular employee associated with the first group of skills attend the training program to gain the second group of skills.” Col 16, lines 63-67 and Col 17, 1-8; Fig 6 (620 and 630); Fig 8 (820)) Examiner note: Under BRI, the total performance improvement grade based on the performance improvement grades of similar workers is being interpreted as the “threshold level of performance achievement” that is based on “collective contributions of multiple employees to the team” as stated in Col 36, lines 42-61. 
and selecting the training program with the maximal total performance improvement grade.  (“For example, the cloud platform may provide information identifying attributes of employees satisfying a threshold level of performance achievement (or employees who are determined to be growing and/or improving a level of performance achievement), and a set of recommendations to cause the employee to adopt one or more of the attributes. Additionally, or alternatively, the cloud platform may provide a set of training recommendations, a set of role recommendations, a set of coaching recommendations, or the like.” Col 7, lines 37-46; Fig 6 (620 and 630); Fig 8 (820)) Examiner note: Under BRI, the maximal total performance improvement grade is being interpreted as “satisfying a threshold level of performance achievement…or improving a level of performance achievement” satisfied by employees. Also, refer to Col 19, lines 23-35 for more details about the “cloud platform” providing training programs and Col 6, lines 11-29 regarding a second level of performance achievement in employees that would increase individual achievement by learning new attributes. 

Regarding claims 6 and 16:
Shook, as shown in the rejection above, discloses the limitations of claims 1 and 11.
Shook further teaches:
comprising storing in the worker database a record for each worker, the record comprising a plurality of attributes of the worker. (“As shown in FIG. 5B, cloud platform 220 receives employee information from a set of databases 510, such as receiving engagement information from engagement database 510-1, strengths information from strengths database 510-2, and priorities information from priorities database 510-3. As shown by reference number 515, cloud platform 220 processes the employee information using an analytical data model to generate output information to improve employee performance.” Col 20, lines 1-16; Fig 5 (510-1, 510-2 and 510-3)) Examiner note: According to this reference, attributes can Col 2, lines 20-24 more attributes details)

Regarding claims 7 and 17:
Shook, as shown in the rejection above, discloses the limitations of claims 6 and 16.
Shook further teaches:
wherein finding the similar workers in the worker database is performed based on the attributes of the workers. (“Additionally, or alternatively, cloud platform 220 may generate the analytical data model based on employee information relating to one or more employees similar to the employee. For example, cloud platform 220 may identify one or more other employees with a threshold similarity to the employee (e.g., one or more employees sharing a common role, a common level of experience, a common set of skills or strengths, or a common compensation level). In this case, cloud platform 220 may determine one or more attributes of the one or more other employees that correspond to the one or more other employees satisfying the threshold level of performance achievement based on the analytical data model.” Col 15, lines 62-67 and Col 16, 1-7; Fig 5B (220 and 515); Fig 6 (610 and 620))

Regarding claims 8 and 18:
Shook, as shown in the rejection above, discloses the limitations of claims 1 and 11.
Shook further teaches:
calculating a similarity score between the worker and other workers in the database; (“In some implementations, cloud platform 220 may generate the analytical data model based on employee information relating to employees of another organization. For example, based on receiving employee information relating to one or more other organizations associated with a threshold similarity to the organization (e.g., based on calculating a similarity score), cloud platform 220 may analyze the employee information to generate attributes corresponding to a threshold level of performance achievement at the one or more other organizations. In this case, cloud platform 220 may generate the analytical data model to generate one or more attributes that may be obtained by a particular person based on a set of current attributes relating to the particular person based on employee information identifying a change in attributes over time (e.g., information indicating attributes acquired by other employees based on training programs or tasks assigned to the other employees).” Col 15, lines 14-30; Fig 4 (420); Fig 6 (620))
and selecting workers with the highest similarity score. (“In some implementations, cloud platform 220 may generate the analytical data model based on the employee information. For example, cloud platform 220 may identify a set of employees associated with a threshold level of employee achievement (e.g., a threshold level of sales, a threshold level of client feedback, or a particular engagement level, such as a numerical engagement level, a threshold engagement level, such as a high threshold, a middle threshold, a low threshold, or the like, etc.) or an improving level of performance achievement, may generate an analytical data model for identifying attributes associated with the threshold level of employee achievement (e.g., performance achievement). In this way, cloud platform 220 may identify high engagement levels for employees from which high team performance may be determined, and/or identify low engagement levels for which recommendations are more likely to result in improving team performance (e.g., when the low engagement levels are improved by the recommendations).” Col 14, lines 61-67 and Col 15, 1-13; Fig 4 (420); Fig 6 (620))

Regarding claims 10 and 20:
Shook, as shown in the rejection above, discloses the limitations of claims 1 and 11.
Shook further teaches:
wherein the selected worker is the worker that contributes the most to the decrease in the key performance indicator; and the method comprises providing the selected training program to the worker. (“In some implementations, cloud platform 220 may determine a set of social intervention recommendations periodically. For example, cloud platform 220 may determine to provide a tip for utilizing an individual achievement user interface or a team achievement user interface (e.g., an alert identifying a feature) each day, each week, each month, or the like. In some implementations, cloud platform 220 may determine a set of social intervention recommendations relating to media content. For example, based on monitoring utilization of the individual achievement user interface, cloud platform 220 may determine that a particular user is failing to utilize a particular module of the individual achievement user interface (e.g., viewing strengths, completing a survey, or communicating with colleagues), and may determine to provide an instructional video for display to instruct the user in utilizing the particular module.” Col 33, lines 13-28; Fig 9 (910, 920 and 930)) Examiner note: Under BRI, the key performance indicator is being treated as its definition which “are the critical (key) indicators of progress toward an intended result” (per KPI.org), and is being interpreted as the function of recommending a particular “individual or team priority” for their progress to obtain an achievement (Also refer to Col 35, lines 61-67 and Col 36, lines 24-38)

Claim Rejections - 35 USC § 103
       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 9, 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Shook (U.S. Patent No. 9720707 B1) in view of Satta (U.S. Pub No. 20100299164 A1).
Regarding claim 5 and 15:
Shook, as shown in the rejection above, discloses the limitations of claims 1 and 11.
Shook does not explicitly teaches the following limitation(s). However, Satta teaches:
wherein selecting the training program comprises: calculating a total performance improvement grade for each of the at least one training programs, based on the performance improvement grades associated with the similar workers in each of the at least one training programs; associating a cost value with each training program; (“On the contrary, if cost reduction is the main focus, PT and PC weights will be over-weighted while PD, PQ and PE weights will be under-weighted.” ¶0080; Fig 3 (F; 90);Fig 4) Examiner Note: The most important variable here for training program costs association, is “Cost weight PC” which is based in the highest-to-cost of the training program ratio (¶0060))
normalizing the total performance improvement grade associated with each training program by the cost value of the training program; “As already discussed above, a cost, a time budget, a duration and a feasibility are associated to each training program. These information can help in selecting amongst the ideal training programs. Such selection is represented as box 90 on FIG. 3. ¶0084; Fig 3 (90); Fig 4); Examiner note: The association and normalization between the cost value of each training program and the total performance improvement grades is being interpreted by the “feasibility” that is based on the strategy of a company in terms of internal or external people development, and the further defined variables: PT is based in the highest-to-time budget of the training program ratio (¶0064); PC is based in the highest-to-cost of the training program ratio (¶0060); PD is based in the highest-to-duration of the training program ratio (¶0062); and PE relates to the efficiency of training program. (¶0068). Thus, using a baric center as “weighted mean” as stated in ¶0071 - 0073 can be used to classify a weight to a training program to further select the highest weighted training program.
and selecting the training program with the maximal normalized performance improvement grade associated with the similar workers. (“the desired skills are set for the particular job, and a training program is defined for each of the employees of the company or each the applicants to determine how they could acquire the skills necessary to the job. A mark is then attributed to the training program which reflects its feasibility. A sorting of the individuals can therefore be obtained” ¶0090; Fig 4)
Shook with the further ability to determine a cost value for the training program, normalizing the performance data, and selecting the training program with the maximized value as taught by Satta, so that it “adds value for the organization which makes use of it. In particular, the invention helps in reducing the people time management, in improving capabilities and productivity, in reducing training costs, and allows for people development forecast and for allow human capital management strategic decision in real time.” (Satta; ¶0093)

Regarding claim 9 and 19:
Shook, as shown in the rejection above, discloses the limitations of claims 8 and 18.
Shook further teaches:
calculating the total performance improvement grade for a training program of the at least one training programs as a weighted average of the performance improvement grades associated with the similar workers in the training program, wherein the weights are normalized similarity scores of the similar workers. “For example, cloud platform 220 may identify a set of employees associated with a threshold level of employee achievement (e.g., a threshold level of sales, a threshold level of client feedback, or a particular engagement level, such as a numerical engagement level, a threshold engagement level, such as a high threshold, a middle threshold, a low threshold, or the like, etc.) or an improving level of performance achievement, may generate an analytical data model for identifying attributes associated with the threshold level of employee achievement (e.g., performance achievement). In this way, cloud platform 220 may identify high engagement levels for employees from which high team performance may be determined, and/or identify low engagement levels for which recommendations are more likely to result in improving team performance (e.g., when the low engagement levels are improved by the recommendations).” Col 14, lines 61-67 and Col 15, 1-13; Fig 4 (420); Fig 6 (620)) Examiner note: Under BRI, normalized similarity scores of similar workers is being interpreted as “set of employees associated with a threshold level of employee achievement ….such as a middle threshold”. Moreover, the set of employees chosen by the “cloud platform” are on similarity scores, and are being interpreted as the “similarity score” stated in Col 15, lines 14-30 for this reference. 

Shook does not explicitly teaches the “a weighted average of the performance improvement grades associated with the similar workers in the training program”. However, Satta further teaches: “A performance weight PE can also be calculated which relates to the efficiency of a training program. This performance weight PE can be calculated as the ratio between the number of individuals which have taken the training program and acquired the desired capability (as for instance recorded during the evaluation of the individual's skills) and the total number of individuals which have taken the training program. This ratio can further be weighted by the acquisition duration of the capability (compared to the forecasted acquisition duration).” ¶0068
     It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have modified Shook by providing a weighted average of the performance improvement grades of the similar workers in the training program with Satta because the process of regularly assess employees current skills can be complex and time-consuming and “in a classical human resources management, mobility of the individuals (internal or external to a company) is not encouraged and such management is typically restricted to the identification of only those individuals which already have experience in a particular activity, but does not take into account the capacity of an individual, with his capabilities and development potential, to practice this activity.” (Satta; ¶0007)

Conclusion
         The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Singh (U.S. Patent No. 20180039928 A1) is pertinent because it is an invention that relates to “human resource management systems. More particularly, the presently disclosed embodiments are related to a method and a system for a role-based auto-selection of one or more employees for one or more trainings associated with one or more skills required in a project.”
Butcher (US Pub No.  20170200245 A1) is pertinent because it is an invention that relates “to a user interface for automating sales training activities.”
Waddington (US Patent No. 20040148216 A1) is pertinent because it is “a data processing system for extracting data from disparate data servers useful for determining a return on an investment made in training for a given period and also useful in determining an investment in a subsequent period.”
Pulaski (US Pub No. 20060256953 A1) is pertinent because it “supports improving the performance, efficiency, or effectiveness of one or more members of the workforce of a contact center. In one aspect of the present invention, a computer-implemented method can 
Powers (US Patent No. 10757132 B1) is pertinent because it is used “To optimize training program and training scenario effectiveness, the herein disclosed system provides a first mechanism for determining the training scenario effectiveness for one or more levels of training scenario fidelity. The system provides a second mechanism for analyzing a training scenario with a particular fidelity level, judges the training effectiveness of that training scenario, and provides guidance to the training scenario developer that enables the developer to determine one or more desired levels of fidelity.”
Jimenez (US Pub No. 20160140857 A1) is pertinent because in the invention “provided are personalized and targeted training systems and methods for predicting of completion, completion timing, and satisfaction of an individualized training.”

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ivonnemary Rivera Gonzalez whose telephone number is (571)272-6158. The examiner can normally be reached Mon - Fri 9:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on (571) 270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IVONNEMARY RIVERA GONZALEZ/Examiner, Art Unit 3687                                                                                                                                                                                                        /DENNIS W RUHL/Primary Examiner, Art Unit 3687